Notice of Allowance

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 	

Restriction Requirement Withdrawn and Rejoinder

Claims 14-20 are directed to an allowable process of making or using a product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  Claims 1-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/20 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Terminal Disclaimer
	The terminal disclaimer filed on 1/11/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 9,901,707, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

    PNG
    media_image1.png
    372
    577
    media_image1.png
    Greyscale
	Claims 1-6 and 14-20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Vargas (US 2008/0091170 A1) in view of Ghajar (US 5180387 A).  

    PNG
    media_image2.png
    406
    418
    media_image2.png
    Greyscale
 	As to independent claims 1 and 14, Vargas discloses a catheter assembly and method for managing fluid within a patient using the catheter assembly Figs.1,3,8, 10,14-19 [0044]-[0048] (catheter assembly for implantation into a ventricle in a brain of a patient, as claimed below) [0047],ll.4;[0054],ll.7, comprising:	selecting a catheter (1) (Fig.8 annotated;[0069]) with an elongated shaft (S) having a distal end (D1) and a proximal end (P1), the shaft (S) defining at least one lumen (L) extending substantially therethrough Fig.8, [0047];[0054] ; and 	selecting a catheter curvature brace (60) Fig.8 annotated Fig.3,6 [0057];[0068];[0069] attached to the distal portion (D1/D2) of the shaft (s), the brace (60) having an elongated frame (61) with a distal end and a proximal end (P2) Fig.8, the frame (61) configured to provide at least one curve Fig.8 annotated;[0069], and having at least two coupling elements (62) connected to the frame (61), each coupling element (62) configured to engage an outer surface of the catheter (1) Fig.8; [0069];[0050]-[0051]; Figs.2,3,6]; and the at least the frame (61) being formed of an elastic, biocompatible material capable of being straightened by a force and then curved by another force [0045]-[0046], thereby capable of being bent to change the catheter assembly to a curved configuration ([0060],ll.9-22; [0058]-[0061]; and 	attaching the catheter brace (60) to the distal portion (D1) of the catheter (1) to form the catheter assembly (1) and bend the distal portion (D1) of the catheter (1) to  [0060],ll.9-22; 
    PNG
    media_image3.png
    382
    268
    media_image3.png
    Greyscale
[0058]-[0061];[0045]-[0046];

 	placing a stylet (rigidizing cable 34/40 Fig.5-6 [0063],ll.3-8;[0064],ll.7-14) within the catheter lumen (L) to apply the force to straighten the catheter assembly Fig.5 [0063],ll.3-8;
 	inserting the catheter assembly (1) within the patient to implant the distal portion in a targeted location (insertion into brain ventricle) [0054],ll.5-7; and
 	removing the stylet Fig.8,3  [0060],ll.9-22; [0058]-[0061];[0045]-[0046]. 	Gharjar teaches a catheter assembly and method for fluid management of the catheter assembly comprising a shaft (10)[at least Figs.1-3;C3L3-C10L7] suitable for implantation into a ventricle in a brain of a patient [abstract];  	wherein the shaft further defines a plurality of fluid management openings [(14); (16)] along a distal portion of the shaft (10), the fluid management openings 
    PNG
    media_image4.png
    533
    265
    media_image4.png
    Greyscale
communication with a lumen of the shaft (10) [Fig.2,3; C4L35-C5L15].  
 	However, Vargas and/or Ghajar fail to teach or fairly suggest the combination of wherein: 	the first curve is pre-defined in a first pre-defined relaxed configuration;  and  	wherein the frame is formed of an elastic, biocompatible material capable of being straightened by a force and then returning to the first pre-defined relaxed curved configuration after the force is removed
	
	As presented on pages 5-6 of the 1/11/21 Amendment, as well as the reasons presented in the 11/23/16 BPAI Appeal decision in parent application 13/478,487 (issued as US 9,901,707 B2 for which the terminal disclaimer was filed), it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Vargas and/or Ghajar, and one of skill would have not been motivated to, provide the above combination.   	One of skill would not have been motivated to modify the teachings of Vargas and/or Ghajar to provide a predefined first curve in a predefined relaxed configuration that can be straightened, but then returns to the predetermined relaxed configuration when the force is removed, where Vargas and/or Ghajar fail to teach or suggest such a 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Conclusion   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICOLOAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.